DAUKSCH, Chief Judge.
In this appeal from a conviction for possession and sale of heroin, we affirm the judgment and sentence except that the requirement that appellant, while on probation, submit to a search by any law enforcement officer, is stricken from the sentence. The further condition that appellant submit to physical or chemical examinations “upon the request of . any law enforcement officer” is also stricken. Grubbs v. State, 373 So.2d 905 (Fla.1979); Wood v. State, 378 So.2d 110 (Fla. 5th DCA 1980).
AFFIRMED AS MODIFIED.
ORFINGER and COBB, JJ., concur.